Citation Nr: 0533924	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post open reduction and internal fixation 
with degenerative arthritis of the right ankle and status 
post distal right fibula fracture, currently rated as 20 
percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for Osgood Schlatter's 
disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1986 to March 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to an increased rating for 
the service-connected right ankle disability, and found that 
new and material evidence had not been submitted to reopen a 
previously denied claim of service connection for a right 
knee condition.  

In March 2005, the RO issued a supplemental statement of the 
case which, inter alia, addressed the issue of service 
connection for Osgood-Schlatter's disease of the right knee 
on the merits.  It is therefore apparent that the RO must 
have reopened the veteran's previously denied claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board must still 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).

The veteran testified at a personal hearing via a video 
conference before the undersigned Veterans Law Judge in 
October 2005.  A transcript of his testimony has been 
associated with the claims file.

The issue of entitlement to an increased rating for the 
service-connected status post open reduction and internal 
fixation with degenerative arthritis of the right ankle and 
status post distal right fibula fracture, as well as the 
reopened issue of service connection for Osgood-Schlatter's 
disease of the right knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an October 1989 rating decision, the RO denied service 
connection for Osgood-Schlatter's disease of the right knee.  
A notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's October 1989 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1989 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's October 1989 rating decision which denied service 
connection for Osgood-Schlatter's disease of the right knee; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letter in June 2004, followed 
the initial adjudication.  The notice included the type of 
evidence needed to substantiate claims for service 
connection, secondary service connection and increased 
ratings.  In addition, the RO informed the appellant about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  In the June 2004 VCAA letter, the RO also informed 
the appellant about the information and evidence he was 
expected to provide.  That letter also informed the veteran 
that he should tell the RO about any additional information 
or evidence that he wanted the RO to obtain.  The veteran 
was, in effect, requested to submit all evidence in his 
possession that pertained to his claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Furthermore, as the veteran's claim is reopened, the claim to 
that extent is granted, and no further assistance in 
developing the facts pertinent to his claim of whether new 
and material evidence has been submitted to reopen a claim of 
service connection for Osgood-Schlatter's disease of the 
right knee is required.  

II.  New and Material Evidence

In an October 1989 rating decision, the RO denied service 
connection for Osgood-Schlatter's disease.  The basis of the 
denial was that there was no diagnosis of Osgood Schlatter's 
disease of the right knee on examination.  The veteran was 
notified of this decision and of his procedural and appellate 
rights by a November 1989 letter.  The veteran did not submit 
a notice of disagreement within the subsequent one-year 
period.

On April 2002, the veteran filed a claim contending that he 
has a right knee disability, claimed as Osgood-Schlatter's 
disease of the right knee, as secondary to the service-
connected right ankle disability.

Additional evidence has been added to the record since the 
October 1989 rating decision became final.  Specifically, VA 
examinations and testimony note the veteran's complaints of 
continuing and worsening knee pain and right ankle pain, as 
well as his alternate theory of entitlement to service 
connection for a right knee disability secondary to the 
service-connected right ankle disability.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have a current 
diagnosis of a right knee disorder, to include Osgood-
Schlatter's disease.  The October 1989 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of complaints of right worsening right knee 
pain, claimed by the veteran as secondary to his service-
connected right ankle disability.  In other words, the 
veteran is claiming an alternate theory of entitlement; that 
is, the veteran is asserting that he has a right knee 
disability that was caused by, or aggravated by, his service-
connected right ankle disability.  Thus, the additional 
evidence is new and material.  It includes competent evidence 
that cures the prior evidentiary defect.

Evidence submitted since the RO's October 1989 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's October 1989 decision; thus, the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for Osgood-
Schlatter's disease of the right knee having been submitted, 
the claim is reopened.


REMAND

The veteran seeks a rating in excess of 20 percent for the 
service-connected status post open reduction and internal 
fixation with degenerative arthritis of the right ankle and 
status post distal right fibula fracture (right ankle 
disability), and also seeks service connection for a right 
knee disability, claimed as secondary to the service-
connected right ankle disability.  

At the latest VA examination, in October 2003, the veteran's 
degenerative joint disease of the right ankle was noted to be 
severely symptomatic.  However, at his October 2005 hearing, 
the veteran testified that his right ankle had worsened to 
the point that it was ankylosed; that he had no mobility, or 
flexion in his ankle whatsoever.

In light of the veteran's testimony that he exhibits 
ankylosis in the right ankle, the Board finds that another VA 
examination is warranted to corroborate the veteran's 
assertions, or at the very least, to determine if the 
service-connected right ankle disability has worsened in 
severity such that an increased rating is warranted.  

The veteran asserts that he has a right knee disability, to 
include Osgood-Schlatter's disease, as secondary to the 
service-connected right ankle disability.  

With regard to all claimed disorders, VA must ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the 
Allen case, the RO/AMC must consider whether the veteran's 
right knee disability, if any, has been aggravated by his 
service-connected status post open reduction and internal 
fixation with degenerative arthritis of the right ankle and 
status post distal right fibula fracture, and, if so, the 
level of disability attributable to aggravation must be 
determined.  In order to determine these questions, the Board 
finds that a VA examination is necessary.  In addition, and 
in light of the reopening of the veteran's claim of service 
connection for Osgood-Schlatter's disease, the examiner 
should also address the issue of service connection for a 
right knee disability on a direct basis.  That is, the 
examiner should review the record in its entirety, and opine 
as to whether it is at least as likely as not that the 
veteran has a current right knee disability that was incurred 
in or aggravated by service.  

Accordingly, the case is REMNADED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected status post open 
reduction and internal fixation with 
degenerative arthritis of the right ankle 
and status post distal right fibula 
fracture as well as any right knee 
disability, including, but not limited to 
Osgood-Schlatter's disease.  After 
obtaining any necessary authorization 
from the veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected status post open reduction and 
internal fixation with degenerative 
arthritis of the right ankle and status 
post distal right fibula fracture, as 
well as any right knee disability, 
including, but not limited to, Osgood-
Schlatter's disease.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file should be 
made available to the examiner prior to 
the examination.  

First, the examiner should be asked to 
corroborate the veteran's assertion that 
his right ankle is fixed, or ankylosed, 
without flexion or mobility.  The 
examiner should, in this regard, perform 
range of motion testing with regard to 
the service-connected right ankle 
disability to determine if the veteran 
has additional functional limitation due 
to pain.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should also 
be asked to determine whether the right 
ankle exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

Next, the examiner(s) should be asked to 
provide specific comments as to any 
relationship between the veteran's 
service-connected right ankle disability 
and any current right knee disability, if 
any.  The examiner should also indicate 
if the veteran's service-connected right 
ankle disability aggravates any current 
right knee disability, and, if so, what 
level of disability is attributable to 
aggravation.  All medical opinions must 
be accompanied by a complete rationale 
based on sound medical principles.  

3.  After completion of the requested 
development above, the RO/AMC should 
readjudicate the veteran's claims for 
entitlement to an increased rating for 
the service-connected status post open 
reduction and internal fixation with 
degenerative arthritis of the right ankle 
with status post distal right fibula 
fracture, and entitlement to service 
connection for Osgood-Schlatter's 
disease, or other right knee disability, 
if any.  The RO should specifically 
consider whether the veteran has a right 
knee disorder that is aggravated by the 
service-connected right ankle disability, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310(a) and the 
directives set forth in Allen regarding 
aggravation.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


